SCHEB, Judge.
Defendant, Bobby R. McMillian, was convicted of possession of cocaine, placed on two years’ probation, and assessed court costs. He raises two points on appeal.
We find no merit to the defendant’s first contention that the trial court erred in refusing to suppress evidence obtained from the defendant and his vehicle. We agree with the defendant, however, that it was error to assess court costs without notice and a hearing. Wood v. State, 544 So.2d 1004, 1006 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984). Therefore, the cost assessment is stricken without prejudice to the state to seek reimposition of costs after proper notice and hearing.
Otherwise, the defendant’s conviction and sentence are affirmed.
CAMPBELL, C.J., and DANAHY, J., concur.